Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.

Status of Claims

2.	Claims 1, 8, and 15 are amended.
3.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title..


5.        Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject 
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.         Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:
8.	Claims 1-7 are directed to a system, claims 8-14 are computer program product, claims 15-20 are directed to a computer implement method.  Thus, it is one of the four statutory categories of invention (Step 1: Yes and No)
9.	In claim 1, which is representative to claim 8 and 15, the limitations that define an abstract idea (in bold) are below (claim 1 is shown belo2):
A system for real-time resource distribution communication channeling, the system comprising: 
a memory device with computer-readable program code stored thereon;
a communication device; 
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: 
receive information from a user device, wherein the information comprises a resource distribution;
communicate with a distributed ledger a processing of the resource distribution in real- time after receiving the information from the user device, generating a real-time resource distribution, wherein the processing of the resource distribution further comprises transferring resources within the distributed ledger;
post, for institution visualization, via a user application on a user device, confirmation of authorization and authentication of the real-time resource distribution and clearance data of the real-time resource distribution; 
identify institution legacy system processing for each channel available for resource distributions at an institution and identify resource distribution posting schemes for each of the institution legacy system processing for each channel; 
identify the institution legacy system for the resource distribution at the institution and trigger processing of the resource distribution at the institution legacy system; and 
transfer resources in real-time to illustrate real-time resource distribution settlement within the institution legacy system processing and provide an identification of completion of the resource distribution;
monitor a location of resource distribution during processing of the resource distribution within the institution legacy system processing;
display via a graphical user interface of a resource distribution hub an interface a real-time location of the resource distribution within the institution legacy system; and 
generate a dimensional report for the resource distribution, wherein the dimensional report comprises one or more specific channel usages for categorization of the resource distribution; 
display, via the graphical user interface of the resource distribution hub, the dimensional report providing real-time information to the institution legacy system; 
store information regarding the resource distribution and channels used to process the resource distribution within the institution legacy system for subsequent resource distribution processing.
10.	Claim 1 and corresponding claims 8 and 15, the steps describe processing and settlement of financial transactions in real-time utilizing resource distribution and channels on using concepts relating to certain methods of organizing human activity, more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) 
11.	Independent claim 1, and corresponding independent claims 8 and 15, further recite the additional elements or combination of elements other than the abstract idea of a "processing device", "memory device", "communication device", and "private communication linkage". The limitations of receive information from a user device, wherein the information comprises a resource distribution, communicate with a distributed ledger a processing of the resource distribution in real- time after receiving the information from the user device, generating a real-time resource distribution, wherein the processing of the resource distribution further comprises transferring resources within the distributed ledger, transfer resources in real-time to illustrate real-time resource distribution settlement within the institution legacy system processing and provide an identification of completion of the resource distribution, and generate a dimensional report for the resource distribution, wherein the dimensional report comprises one or more specific channel usages for categorization of the resource distribution. The claims recite generating, receiving, and transferring (i.e. transmit) information from a user device and processing device. The user device, processing device, and institution legacy system in the above steps are recited at a high level of generality (i.e. generic user and processing device performing generic computer functions of receiving and transmitting information). The combination of these components and additional elements is no more than mere instructions to apply the 
12.	The interpretation of the computing components is consistent with applicant's specification which describes the components in broad terms:
	a.	As used herein, the term "processing device" generally includes circuitry used for implementing the communication and/or logic functions of the particular system. For example, a processing device may include a digital signal processor device, a microprocessor device, and various analog-to-digital converters, digital-to-analog converters, and other support circuits and/or combinations of the foregoing. Control and signal processing functions of the system are allocated between these processing devices according to their respective capabilities. The processing device may include functionality to operate one or more software programs based on computer-readable instructions thereof, which may be stored in a memory device. (Specification: Paragraph [0037])
	b.	It will be understood that any suitable computer-readable medium may be utilized. The computer-readable medium may include, but is not limited to, a non-transitory computer-readable medium, such as a tangible electronic, magnetic, optical, infrared, electromagnetic, and/or semiconductor system, apparatus, and/or device. For example, in some embodiments, the non-transitory computer-readable medium includes a tangible medium such as a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a compact disc read-only memory (CD-ROM), and/or some other tangible optical and/or magnetic storage device. (Specification: Paragraph [0073])
	c.	As such, the communication device 212 generally comprises a modem, server, or other device for communicating with other devices on the network 201. 
13.    Based on the above interpretation and descriptions, the additional elements and limitations are comparable to devices available in the relevant field. These additional elements amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technologies. In addition, the claims do not recites additional elements that integrate the exception into a practical application of that exception.
14.	Finally, taken together, the additional elements of claim 1, and corresponding independent claims 8 and 15 have been considered and are not ordered combinations as defined by the courts.
15.	Dependent claims 2-7, 9-14, 16-20 further recite limitation of storing information, performing real-time processing, instant institution to inter-level settlement, identifying institution legacy system processing, identification of capabilities for real-time processing or end-of-day batch processing, communicating with a block chain distributed network, confirmation of authorization and authentication of real-time processing, processing resource distributions received via a specific channel, processing is determined on an individual institution and regulatory requirement basis, providing the institutions associated with the resource distribution visibility into location f processing, generating a secure interface, accessing a contextual visual representation 
16.	The additional component "Uniform Resource Locator (URL)", "channel", “blockchain”, and “secure interface”, recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional elements amounts to no more than a generic computing component that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The result produced by the invention is no different than a purely mental result, making the role of the computing component insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technology. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims 1, 11 and 20, dependent claims 2-10, 12-19, and 21-27,are directed to an ineligible judicial exception without any significant more.
17.	Therefore, claims 1-20 are rejected as covering a signal per se, which is not directed towards statutory subject matter. See MPEP 2111.01.
18.	In summary, the dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.	

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Ortiz et. al (US Patent Application Publication No. 2018/0253727; hereafter known as Ortiz) in view of Thekadath et. al. (US Patent Application Publication No.: 2019/0289019; hereafter known as Thekadath)

23.	In claim 1: Ortiz discloses,
A system for real-time resource distribution communication channeling, the system comprising: (Ortiz: Paragraph [0003], [0057], [0087], [0212], [0249])
a memory device with computer-readable program code stored thereon; (Ortiz: Paragraph [0099], [0122], [0162])
a communication device; (Ortiz: Paragraph [0356], [0357], [0358], [0360])
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to:  (Ortiz: Paragraph [0162], [0229],[0356],[0357])
receive information from a user device, wherein the information comprises a resource distribution; ( i.e., The user's device can receive from one or more of the systems, a payment token comprising, in the form of a payment card number (i.e., a dynamic card token), coded information representing the preference and/or logical criteria, and can store the dynamic card token in secure memory accessible by the device. At the time of a requested purchase, the user's device can access the dynamic card token) (Ortiz: [0080], [0201], [0202], [0334])
communicate with a distributed ledger (i.e. such applications can include a wide variety of sensitive or otherwise desirably secure data processes, including for example maintenance, use, and analysis of electronic health records; government records such as identification records, including for example passports and other identifiers, tax records, criminal and other court records, police and intelligence data, etc.; and a wide variety of rich or otherwise valuable digital content)  a processing of the resource distribution in real-time after receiving the 
post, for institution visualization, via a user application on a user device, confirmation of authorization and authentication of the real-time resource distribution (i.e., the transaction processor can initiate a process extending credit, and debiting demand accounts in amounts specified by the token in order to satisfy the indicated value. Conditioned upon the availability of sufficient funds, points, etc. at the transaction processor can authorized payment of the token by, for example, crediting a single-use real-time credit account as described above, or otherwise confirming that the token is payable upon presentation; and at the user's FI or other transaction processor can authorize payment of the transaction and suitable notifications and confirmations 
monitor a location of resource distribution during processing (i.e. applications can include a wide variety of sensitive or otherwise desirably secure data processes, including for example maintenance, use, and analysis of electronic health records; government records such as identification records,) of the resource distribution (i.e. including for example common communications and data record generation and processing protocols) ( Ortiz: Paragraph [0095], [0166]) within the institution legacy system processing; (Ortiz: Paragraph [0041],[0097],[0173], [0236],[0352], [0356])
display, via a graphical user interface of a resource distribution hub, an interface (i.e. suitably-configured user interface display screens to designate such goods or services.)  a real-time location (i.e. In such transactions signal data associated with such a user's identity can be received and registered, or otherwise validated and verified, through a strict onboarding process and maintained at a server in the trusted platform, and thereafter relied upon as pre-authorized for purposes of adjudicating transactions) of the resource distribution within the institution legacy system; (i.e. user interfaces, which provide account holders or administrators greater degrees of control, particularly with respect to the ability to draw on multiple sources of transaction funds and/or other payment sources, which can be held, administered and/or otherwise controlled by single or multiple financial intuitions and/or other financial services providers) and (Ortiz: Paragraph [0034], [0041], [0142])
store information (i.e. store data representing at least: (a) one or more secure payment tokens, each payment token comprising data associated with an authorized payment amount and a financial service provider by which the authorized payment amount was authorized.)  
Ortiz does not disclose,
transfer resources in real-time to illustrate real-time resource distribution settlement within the institution legacy system processing and provide an identification of completion of the resource distribution
identify institution legacy system processing for each channel available for resource distributions at an institution; and identify resource distribution posting schemes for each of the institution legacy system processing for each channel;
identify the institution legacy system for the resource distribution at the institution and trigger processing of the resource distribution at the institution legacy system;
generate a dimensional report for the resource distribution, wherein the dimensional report comprises one or more specific channel usages for categorization of the resource distribution; 
display, via the graphical user interface of the resource distribution hub, the dimensional report providing real-time information to the institution legacy system;
wherein the processing of the resource distribution further comprises transferring resources within the distributed ledger; 
However Thekadath disclose,
transfer resources in real-time to illustrate real-time resource distribution settlement within the institution legacy system processing (i.e., the ledger of transactions may provide the 
identify institution legacy system (i.e., This organization can reduce the extra communications, as well as remove the mystery of various unknown correspondent bank relationships, present in decentralized legacy systems) processing for each channel available for resource distributions at an institution (i.e., may all be in operative communication with each other through any suitable communication channel or communications network) ; (Thekadath: Paragraph [0030], [0057],[0220], Fig. 1), and identify (i.e., may identify each involved entity) resource distribution posting schemes for each of the institution legacy system processing for each channel; (i.e., The message can include the digital asset and the first digital signature, and can request that the administrative node computer 550 approve of (e.g., validate) the digital asset, provide a second digital signature, post the digital asset to a blockchain ledger, inform the recipient node computer 545 about the digital asset, and/or otherwise process the digital asset) (Thekadath: Paragraph [0181], [0182], [0239],[0278])
identify the institution legacy system for the resource distribution at the institution and trigger processing of the resource distribution at the institution legacy system; (i.e., after posting a digital asset to the ledger and informing the concerned parties, the data center 650 can coordinate settlement of the digital asset value. For example, after a set amount of time has passed, or when a smart contract is otherwise triggered, the settlement service 655 can cause the value to be settled between a sending institution account and a recipient institution account) (Thekadath: Paragraph [0181], [0239], [0278])
generate a dimensional report for the resource distribution, wherein the dimensional report comprises one or more specific channel usages for categorization of the resource distribution; (i.e., the administrative node computer may send a message to the user computer 
display, via the graphical user interface of the resource distribution hub (i.e., to access a user interface for interacting with the data center or the user may (via the user computer and/or an interface provided by the sending institution computer) enroll with the asset transfer network), the dimensional report providing real-time information to the institution legacy system; (i.e., the administrative node computer may continually update a ledger of transactions, and the recipient node computer may have access (e.g., real-time access) to the ledger. The recipient node computer may regularly or continually check a central ledger for relevant transactions and may include a recipient entity identifier (e.g., a recipient enterprise ID), a recipient entity account number, a recipient entity name, recipient entity contact information, and/or recipient institution information (e.g., a financial institution name, enterprise ID, and BIN)) (Thekadath: Paragraph [0042], [0052], [0065], [0215], [0227]) 
wherein the processing of the resource distribution further comprises transferring resources within the distributed ledger; (i.e., the system is primarily described below as system that allows individuals, businesses, and other entities to transfer value to one another. The system can use “push” transaction messages that are digitally signed and verified by a trusted central entity. The transactions can also be recorded in a trusted ledger (e.g., a blockchain). As 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ortiz and Thekadath so that the system can include the institution legacy system for identifying, triggering, processing, transferring, and posting at each channel for the completion of resources distribution for each channel so that it can generate a dimensional report for real time status updates.  Utilizing multiple data centers and load balancing techniques can distribute the processing burden and improve transfer efficiency. (Thekadath: Paragraph [0023]) Embodiments provide an asset transfer network with improved speed, security, reliability, transparency, and efficiency. (Thekadath: Paragraph [0030])
24.	In claim 2: The combination of Ortiz and Thekadath discloses the system in supra including further comprising storing information about the resource distribution (Ortiz: Paragraph [0043],[0060],[0069]), the real-time resource distribution (Ortiz: Paragraph [0282],[0283],[0279], [0291]), and the channel for dimensional reporting. (Ortiz: Paragraph [0118], [0166], [0301])
25.	In claim 3: The combination of Ortiz and Thekadath disclose the system in supra including further comprising performing real-time processing of the resource distribution using Uniform Resource Locator (URL) for instant institution access to inter-level settlement.  (Ortiz: Paragraph [0043], [0060], [0122], [0213])
26.	In claim 4: The combination of Ortiz and Thekadath disclose the system in supra including wherein identifying institution legacy system processing for each channel available for the resource distribution further comprises identification of capabilities for real-time processing or end-of-day batch processing.  (Ortiz: Paragraph [0132], [0209],[0212], [0213],[0214])
27.	In claim 5: The combination of Ortiz and Thekadath disclose the system in supra including further comprising communicating with a block chain distributed network for 
28.	In claim 6: The combination of Ortiz and Thekadath disclose the system including wherein institution legacy systems comprise systems at the institutions for processing resource distributions received via a specific channel, wherein the processing is determined on an individual institution and regulatory requirement basis.  (Ortiz: Paragraph [0002], [0057], [0260],[0297])
29.	In claim 7: The combination of Ortiz and Thekadath disclose the system including wherein providing the institutions associated with the resource distribution visibility into location of processing further comprises generating a secure interface for accessing a contextual visual representation of the location of processing the resource distribution.  (Ortiz: Paragraph [0047], [0193], [0297])
30.	In claim 8: Ortiz disclose,
A computer program product for real-time resource distribution communication channeling, the computer program product comprising at least one non-transitory computer- readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: (Ortiz: Paragraph [0032], [0069], [0099])
an executable portion configured for receiving information from a user device, wherein the information comprises a resource distribution; (Ortiz: [0080], [0201], [0202], [0334])
an executable portion configured for communicating with a disturbed ledger (i.e. secure data process, records) (Ortiz: Paragraph [0095],[0166])) a processing of the resource distribution in real-time after receiving the information from the user device, generating a real-time resource distribution, (Ortiz: Paragraph [0095], [0132],[0134], [0144], [0178], [0202], [0213],[0275], [0339],[0349]) 

an executable portion configured for monitoring a location of resource distribution during processing of the resource distribution (Ortiz: Paragraph [0095],[0166]) within the institution legacy system processing; (Ortiz: Paragraph [0041],[0097],[0173], [0236],[0352], [0356]
an executable portion configured for displaying, via a graphical user interface of a resource distribution hub, an interface a real-time location of the resource distribution within the institution legacy system; and (Ortiz: Paragraph [0034], [0041], [0142])
an executable portion configured for storing information regarding the resource distribution and channels used to process the resource distribution within the institution legacy system for subsequent resource distribution processing. (Ortiz: Paragraph [0162], [0166])
Ortiz does not disclose,
an executable portion configured for identifying institution legacy system processing for each channel available for resource distributions at an institution and identify resource distribution posting schemes for each of the institution legacy system processing for each channel; 
an executable portion configured for identifying the institution legacy system for the resource distribution at the institution and trigger processing of the resource distribution at the institution legacy system; 
an executable portion configured for transferring resources in real-time to illustrate real- time resource distribution settlement within the institution legacy system processing and provide an identification of completion of the resource distribution;

an executable portion configured for displaying, via the graphical user interface of the resource distribution hub, the dimensional report providing real-time information to the institution legacy system
wherein the processing of the resource distribution further comprises transferring resources within the distributed ledger; 
However Thekadath discloses, 
an executable portion configured for identifying institution legacy system processing for each channel available for resource distributions at an institution (Thekadath: Paragraph [0030], [0057],[0220], Fig. 1) and identify resource distribution posting schemes for each of the institution legacy system processing for each channel; (Thekadath: Paragraph [0181], [0182], [0239],[0278])
an executable portion configured for identifying the institution legacy system for the resource distribution at the institution and trigger processing of the resource distribution at the institution legacy system; (Thekadath: Paragraph [0181], [0239], [0278])
an executable portion configured for transferring resources in real-time to illustrate real- time resource distribution settlement within the institution legacy system processing and provide an identification of completion of the resource distribution; (Thekadath: Paragraph [0107], [0143], [0179])
an executable portion configured for generating a dimensional report for the resource distribution, wherein the dimensional report comprises one or more specific channel usages for categorization of the resource distribution; (Thekadath: Paragraph [0106], [00112], [0126] [0165] [0177] [0296])

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ortiz and Thekadath so that the system can include the institution legacy system for identifying, triggering, processing, transferring, and posting at each channel for the completion of resources distribution for each channel so that it can generate a dimensional report for real time status updates.  Utilizing multiple data centers and load balancing techniques can distribute the processing burden and improve transfer efficiency. (Thekadath: Paragraph [0023]) Embodiments provide an asset transfer network with improved speed, security, reliability, transparency, and efficiency. (Thekadath: Paragraph [0030])
31.	In claim 9: The combination of Ortiz and Thekadath  disclose the claim in supra including further comprising an executable portion configured for storing information about the resource distribution (Ortiz: Paragraph [0043],[0060],[0069]), the real-time resource distribution (Ortiz: Paragraph [0282],[0283],[0279], [0291]), and the channel for dimensional reporting.  (Ortiz: Paragraph [0118],[0166], [0301])
32.	In claim 10: The combination of Ortiz and Thekadath disclose the claim in supra including further comprising an executable portion configured for performing real-time processing of the resource distribution using Uniform Resource Locator (URL) for instant institution access to inter-level settlement. (Ortiz: Paragraph [0043], [0060], [0122], [0213]) 
33.	In claim 11: The combination of Ortiz and Thekadath disclose the claim in supra including wherein identifying institution legacy system processing for each channel available for the resource distribution further comprises identification of capabilities for real-time processing or end-of-day batch processing.  (Ortiz: Paragraph [0132], [0209], [0212], [0213],[0214])
claim 12: The combination of Ortiz and Thekadath disclose the claim in supra including further comprising an executable portion configured for communicating with a block chain distributed network for confirmation of authorization (Ortiz: Paragraph [0032], [0040], [0049], [0102], [0133], [0134]   and authentication of real-time processing for the resource distribution.  (Ortiz: Paragraph [0034],[0048],[0061], [0190])
35.	In claim 13: The combination of Ortiz and Thekadath disclose the claim in supra including wherein institution legacy systems comprise systems at the institutions for processing resource distributions received via a specific channel, wherein the processing is determined on an individual institution and regulatory requirement basis.  (Ortiz: Paragraph [0002], [0057], [0260],[0297])
36.	In claim 14: The combination of Ortiz and Thekadath disclose the claim in supra including wherein providing the institutions associated with the resource distribution visibility into location of processing further comprises generating a Page 24 of 27AttyDktNo: 8334US1.014033.3189secure interface for accessing a contextual visual representation of the location of processing the resource distribution.  (Ortiz: Paragraph [0047], [0193], [0297])
37.	In claim 15:  Ortiz discloses,
A computer-implemented method for real-time resource distribution communication channeling, the method comprising: (Ortiz: Paragraph [0032], [0069], [0099])
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: (Ortiz: Paragraph [0003], [0032], [0057], [0087], [0069], [0099], [0212])
receive information from a user device, wherein the information comprises a resource distribution; (Ortiz: [0080], [0201], [0202], [0334])

posting, for institution visualization, via a user application on a user device, confirmation of authorization and authentication of the real-time resource distribution (Ortiz: Paragraph [00275], [0276], [0356],[0357])  and clearance data of the real-time resource distribution, (Ortiz: Paragraph [0087],[0091], [0092], [0132];[0134], [0333])
monitoring a location of resource distribution during processing of the resource distribution (Ortiz: Paragraph [0095], [0166]) within the institution legacy system processing;  (Ortiz: Paragraph [0041],[0097],[0173], [0236],[0352], [0356])
displaying, via a graphical user interface of a resource distribution hub, an interface a real-time location of the resource distribution within the institution legacy system; and (Ortiz: Paragraph [0034], [0041], [0142])
storing information regarding the resource distribution and channels used to process the resource distribution within the institution legacy system for subsequent resource distribution processing. (Ortiz: Paragraph [0162], [0166])
Ortiz does not disclose,
identifying institution legacy system processing for each channel available for resource distributions at an institution and identify resource distribution posting schemes for each of the institution legacy system processing for each channel;
identifying the institution legacy system for the resource distribution at the institution and trigger processing of the resource distribution at the institution legacy system; 
transfer resources in real-time to illustrate real-time resource distribution settlement within the institution legacy system processing and provide an identification of completion of the resource distribution;

displaying, via the graphical user interface of the resource distribution hub, the dimensional report providing real-time information to the institution legacy system;
wherein the processing of the resource distribution further comprises transferring resources within the distributed ledger; 
However Thekadath discloses, 
identifying institution legacy system processing for each channel available for resource distributions at an institution and identify resource distribution posting schemes for each of the institution legacy system processing for each channel; (Thekadath: Paragraph [0181], [0239], [0278])
identifying the institution legacy system for the resource distribution at the institution (Thekadath: Paragraph [0030], [0057],[0220], Fig. 1) and trigger processing of the resource distribution at the institution legacy system; (Thekadath: Paragraph [0181], [0182], [0239],[0278])
transfer resources in real-time to illustrate real-time resource distribution settlement within the institution legacy system processing and provide an identification of completion of the resource distribution; (Thekadath: Paragraph [0107], [0143], [0179])
generating a dimensional report for the resource distribution, wherein the dimensional report comprises one or more specific channel usages for categorization of the resource distribution; (Thekadath: Paragraph [0106], [00112], [0126] [0165] [0177] [0296])
displaying, via the graphical user interface of the resource distribution hub, the dimensional report providing real-time information to the institution legacy system; (Thekadath: Paragraph [0042], [0052], [0065], [0215], [0227])

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ortiz and Thekadath so that the system can include the institution legacy system for identifying, triggering, processing, transferring, and posting at each channel for the completion of resources distribution for each channel so that it can generate a dimensional report for real time status updates.  Utilizing multiple data centers and load balancing techniques can distribute the processing burden and improve transfer efficiency. (Thekadath: Paragraph [0023]) Embodiments provide an asset transfer network with improved speed, security, reliability, transparency, and efficiency. (Thekadath: Paragraph [0030])
38.	In claim 16: The combination of Ortiz and Thekadath disclose the method in supra including further comprising storing information about the resource distribution (Ortiz: Paragraph [0043], [0060],[0069]) , the real-time resource distribution (Ortiz: Paragraph [0282],[0283],[0279], [0291]), and the channel for dimensional reporting.  (Ortiz: Paragraph [0118],[0166], [0301])
39.	In claim 17: The combination of Ortiz and Thekadath disclose the method in supra including further comprising performing real-time processing of the resource distribution using Uniform Resource Locator (URL) for instant institution access to inter-level settlement.  (Ortiz: Paragraph [0043], [0060], [0122], [0213])
40.	In claim 18: The combination of Ortiz and Thekadath disclose the method in supra including wherein identifying institution legacy system processing for each channel available for the resource distribution further comprises identification of capabilities for real-time processing or end-of-day batch processing. (Ortiz: Paragraph [0132], [0209],[0212], [0213],[0214]) 
41.	In claim 19: The combination of Ortiz and Thekadath disclose the method in supra including further comprising communicating with a block chain distributed network for 
42.	In claim 20: The combination of Ortiz and Thekadath disclose the method in supra including wherein institution legacy systems comprise systems at the institutions for processing resource distributions received via a specific channel, wherein the processing is determined on an individual institution and regulatory requirement basis. (Ortiz: Paragraph [0002], [0057], [0260],[0297])

Response to Arguments
43.	Applicant's Arguments and Remarks filed on 2/08/2021 have been considered as follows:
44.	With respect to the rejection of claims 1-20 under U.S.C 101, Applicant's remarks have been fully considered but they are not persuasive.
	The Applicants arguments recite that the claims are not directed to an abstract idea. The Applicants argument further recites that the claims, as a whole, amount to significantly more than the alleged abstract idea. Applicant respectfully submits that the judicial exception is integrated into a practical application in light of Example 40 of the Subject Matter Eligibility Examples: Abstract Ideas published by the USPTO in January 2019.
	The Examiner respectfully disagree. As discussed above in the U.S.C 101 rejection above the amended claims 1, corresponding 8 and 15, as drafted, are steps the steps describe processing and settlement of financial transactions in real-time utilizing resource distribution and channels. The Federal Courts have ruled that these steps of real-time settlement are reciting patent- ineligible subject matter. The above conclusion is supported in the Applicants specification where it recite “Embodiments of the present invention address the above needs and/or achieve other advantages by providing apparatuses (e.g., a system, computer program 
In regards to Example 40, Example 40 is a technical solution/improvement to a technical problem (i.e. improving technology, technological solution). However the amended claim 1 and corresponding claims 8 and 15, are a business solution to a business problem (i.e. the steps describe processing a financial transaction based on resource distributions).
The amended claim 1, as drafted, does not integrate the judicial exception into a practical application. The amended claim 1, as drafted, is not a technical solution for a technology problem. But a business solution to a business problem (i.e., the steps describe processing and settlement of financial transactions in real-time utilizing resource distribution and channels). Therefore, amended claims 1-20, as drafted, are in the enumerating group of an abstract idea using concepts relating to certain methods of organizing human activity, more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  As cited above, the specification aligns with this interpretation as the amended claims are a business solution to a business problem, where the Specification cite: “present invention address the above needs and/or achieve other advantages by providing apparatuses (e.g., a system, computer program product and/or other devices) and methods for building and positioning a settlement process for real-time interactions that handle invoices, resource distributions, and use of links (such as Uniform Resource Locator (URL)) for approvals” (Specification: Paragraph 
This judicial exception is not integrated into a practical application. In particular, the amended claim 1, recite a memory device, graphical user interface, communication device, processing device, interface, institutional legacy system. The computer hardware is recited at a high ¬level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Application specification cite: “As used herein, the term "processing device" generally includes circuitry used for implementing the communication and/or logic functions of the particular system. For example, a processing device may include a digital signal processor device, a microprocessor device, and various analog-to-digital converters, digital-to-analog converters, and other support circuits and/or combinations of the foregoing. Control and signal processing functions of the system are allocated between these processing devices according to their respective capabilities. The processing device may include functionality to operate one or more software programs based on computer-readable instructions thereof, which may be stored in a memory device.”(Specification: Paragraph [0037]), “It will be understood that any suitable computer-readable medium may be utilized. The computer-readable medium may include, but is not limited to, a non-transitory computer-readable medium, such as a tangible electronic, magnetic, optical, infrared, electromagnetic, and/or semiconductor system, apparatus, and/or device. For example, in some embodiments, the non-transitory computer-
In regards to 2B, as discussed above, claims 1, and corresponding representative claims 8 and 15, as drafted, recite memory device, graphical user interface, communication device, processing device, interface, institutional legacy system. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2B: NO. The claims do not provide significantly more).

47.	With respect to the rejection of claims 1-20 under U.S.C 103, Applicant's remarks and amendments have been fully considered are moot based on the current rejection. The amendments has been updated with the amendments. All limitations are disclosed in the above rejection.
 	The Applicants argument recite that Ortiz and Thekadath do not teach or suggest the following recitation of the independent claims: (1) communicating with a distributed ledger a processing of the resource distribution in real-time after receiving the information from the user 
	The Examiner respectfully disagree. The rejection is improper. The U.S.C 103 rejections has been updated with the amendments. 

Conclusion
48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693